Citation Nr: 0605705	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
foot disability, to include as due to radiation exposure.

2.  Entitlement to service connection for gouty arthritis, to 
include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

In a March 1999 rating, the RO denied service connection for, 
inter alia, a bilateral foot condition (neuropathy), and for 
gouty arthritis, each as not well grounded.  On appeal, in 
December 1999, the Board of Veterans' Appeals (Board) denied, 
as not well grounded, the claim for service connection for a 
bilateral foot disability.  

Following receipt of the veteran's February 2001 request to 
reopen the previously denied claim for service connection for 
a bilateral foot condition, in December 2001, the RO sent the 
veteran a letter that notified her of the provisions of the 
recently enacted Veterans Claims Assistance Act (VCAA)) and 
stated that it would adjudicate the matter of service 
connection for gouty arthritis on appeal on a de novo basis 
and the matter of service connection for bilateral foot 
neuropathy of unknown origin as request to reopen.  Following 
further development, the RO issued a rating decision in 
January 2002.

In the January 2002 decision currently on appeal, the RO 
explained that, because the claims were previously denied as 
not well grounded, the matters were subject to 
reconsideration pursuant to the Veteran's Claims Assistance 
Act of 2000 (VCAA).  In the January 2002 decision, the RO 
denied the claims for service connection for bilateral foot 
disability and for gouty arthritis on the merits.  The 
veteran filed a notice of disagreement (NOD) in August 2002, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2003.

In July 2005, the Board remanded these matters to the RO for 
further action.  After completing the requested action, the 
RO confirmed and continued the denials of service connection 
for these disabilities (as noted in its January 2006 SSOC), 
and returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, as 
regards the characterization of each claim on appeal, the 
Board notes that the VCAA provided for readjudication of 
claims, denied as well grounded, that became final between 
July 14, 1999, and the November 9, 2000 date of enactment of 
the VCAA; such readjudication was to be requested or 
initiated within two years of the date of enactment of the 
VCAA.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 
2096.  See also VAOPGCPREC 03-2001.

In this case, the RO's March 1999 denial of service 
connection for gouty arthritis would have become final in 
March 2000 and the Board's December 1999 denial of service 
connection for bilateral foot disability would be final, when 
rendered, unless an exception to finality applies.  See 38 
U.S.C.A. §§ 7103, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1100, 
20.1105.  Given these dates, and the fact that the 
appellant's letter of February 2001 requesting readjudication 
of these claims was received within two years of the 
enactment of the VCAA, Section 7(b)(1) of the Act provides an 
exception to finality for these claims; hence, de novo review 
of the claims on appeal is appropriate.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished

2.  There is no objective evidence that the veteran was 
exposed to radiation during service.

3.  The preponderance of the medical evidence, to include the 
most persuasive medical opinion evidence on the question of 
medical etiology of current neuropathy (claimed as a 
bilateral foot disability), weighs against the claim.  

4.  The preponderance of the post-service medical evidence, 
to include the only medical opinion evidence on the question 
of medical etiology of current gouty arthritis, weighs 
against the claim.  

CONCLUSION OF LAW

1.  The criteria for service connection for claimed bilateral 
foot disability, to include as due to radiation exposure, are 
not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2005).

2.  The criteria for service connection for gouty arthritis, 
to include as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the August 1998, June 2001, and August 2005 notice 
letters, the August 2003 SOC, and the January 2006 SSOC, the 
appellant and his representative were notified of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The appellant was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the appellant was invited to submit 
evidence in his possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
appellant after the January 2002 rating action on appeal, and 
well after a substantially complete application was received.  
However, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, RO letters, SOC, and the 
SSOC have repeatedly explained to the appellant what was 
needed to substantiate his claims. As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the appellant's appeal.  The RO most recently 
readjudicated the appellant's claims in January 2006 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with 
either claim.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining military, VA, and private medical and examination 
records.  In addition, the RO arranged for the appellant to 
undergo VA examinations in September 1998 and June 2001, the 
reports of which are of record.  For the reasons addressed in 
more detail below, the Board finds that further examination 
of the veteran is not warranted.  Also, the appellant and his 
representative have been given the opportunity to submit 
evidence to support his claims, which they have done.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any existing, pertinent evidence, in addition to that noted 
above, that needs to be obtained. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Background

Service medical records reflect that in November 1946 the 
veteran complained of pain in the heels and ankle after 
jumping onto an ammunition barge.  It was noted that there 
was no evidence of injury except for tenderness over both 
heels.  X-rays were negative for fracture.  The diagnosis was 
sprained foot, the veteran was subsequently returned to 
active duty a few days later.  The November 1947 separation 
examination reflects that the veteran's spine and lower 
extremities, to include the feet, were assessed as normal.  

Post-service medical records reflect that, in January 1997, 
the veteran saw a private physician at Southeastern Berkes 
Internal Medicine Associates with complaints of burning and 
tingling sensation in his feet.  The veteran indicated that 
this problem had developed over the course of the previous 
two to three years.  Private treatment records prepared 
thereafter show that the veteran was followed for peripheral 
neuropathy of uncertain etiology and gout, including gouty 
arthritis, among other things.  A June 1997 letter from D. 
Gary Kolva, M.D., a February 1997 letter from Paul S. 
Brockman, M.D., and an August 1997 letter from Z. Simmons, 
M.D., indicate that the veteran reported that his foot 
problems had begun one to two years earlier.  No etiology for 
the neuropathy was provided, but Dr. Simmons reported in 
another letter prepared in August 1997 that it was either 
secondary to glucose intolerance or idiopathic.  

In a July 1998 letter, Dr. Weisberg reported that the veteran 
was seen for two recent episodes of gout.  X-rays of both 
feet were obtained.  The doctor noted that with the exception 
of a small cystic area at the IP joint of the right great 
toe, there were fubdubgs that looked compatible with a gouty 
tophi and the site at the right great toe was suspicious for 
a small early tophous.  The doctor noted that the veteran was 
about to make an application for VA benefits based on 
radiation exposure in service and that the veteran apparently 
was exposed to an increased dose of radiation at the time of 
the atomic bomb testing, and that the veteran felt that this 
may have led to his neuropathy.  Dr. Weisberg did not opine 
as the etiology of the veteran's peripheral neuropathy or 
gout.  

During a September 1998 VA examination in September 1998, the 
veteran stated that during service he acted as a seaman being 
involved in several ship maintenance activities.  He also 
stated that he served in the Bikini Islands on the Pacific 
Ocean and was involved in atomic bomb testing on July 1 and 
July 25, 1946.  the veteran stated that he was exposed to 
radiation testing during the blast for approximately 10 
seconds, each being about 12 miles away.  The examiner noted 
that the veteran denied any ill effects from the radiation.  
Also, the veteran stated that during service he was required 
to jump onto a steel roof of a ship during maintenance repair 
and as he landed on the roof, it felt as if both ankles and 
lower legs broke. The veteran's chief complaint at the time 
of the examination consisted of burning, tingling and 
numbness in both feet, mainly in the toes, but extending up 
both legs, occurring for more than 50 years.  The veteran 
stated that over the past several years he had seen his 
family doctor and a podiatrist for these symptoms.  The 
clinical impression included pes cavus, hallux abductovalgus 
on the right, short first metatarsal bones, a varus deformity 
of the forefoot, and neuropathy of an unknown etiology.  

In February 2001, the veteran sought to reopen his claim for 
a bilateral foot condition and submitted a letter dated in 
November 2000 from Jerome S. Weisberg, M.D.  In the letter, 
Dr. Weisberg noted the veteran's assertions that in 1946 he 
jumped from his ship to an ammunition barge and sustained 
blunt trauma to his feet place in him in the medical ward for 
several weeks.  Dr. Weisberg notes that the veteran has 
documented peripheral neuropathy of uncertain etiology and 
that the veteran has undergone a variety of diagnostic 
evaluations, with no specific diagnosis made as to the 
etiology of the peripheral neuropathy.  Dr. Weisberg opined 
that based on a diagnosis of exclusion the most likely 
diagnosis is a post-traumatic neuropathy secondary to his 
injury while in service.  In addition, in the veteran's 
February 2001 statement in support of claim, Form 21-4138, 
the veteran requested that the RO obtain his service medical 
records which would show his foot condition and a limited 
profile.  

On VA examination in June 2001, the veteran reiterated his 
prior assertions as to sustaining an injury to his ankles in 
service consisting of a severe sprain that required him to 
wear special wraps on his ankles and to use crutches.  The 
veteran stated that the pain never went away and that his 
feet felt like they were burning and week in his heels and 
arches.  The veteran contended that he never regained his 
normal activities since the injury in 1946.  The veteran 
reported that he had seen numerous doctors, including 
neurologist and they could not find any supporting evidence 
of service connection.  The assessment was peripheral 
neuropathy with a stocking-glove distribution; left gastroc 
equinus and right gastroc soleus equinus secondary to 
appropulsive gait; and antalgic gait.  The examiner opined 
that subjective findings were unrelated to service.  

In a September 2001 letter addressed to the RO, Dr. Brockman 
stated that he saw the veteran for evaluation and 
electrodiagnostic testing in February 1997 for problems of 
significant peripheral neuropathy.  The doctor did not 
provide an opinion as to the etiology of the veteran's 
peripheral neuropathy.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2005).  

Certain chronic conditions (such as arthritis), will be 
presumed to have been incurred in service if manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis); this presumption is rebuttable by probative 
evidence to the contrary..  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Specific to the veteran's assertions as to a relationship 
between alleged in-service radiation exposure and the 
disabilities for which service is sought, the Board notes 
that service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b).  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold:  that the claimant has, in fact, been shown 
to have been exposed to radiation.  In this appeal, however, 
there is no objective evidence supporting the appellant's 
account of his in-service radiation exposure.  While the 
appellant can certainly provide an account of his activities 
in service, VA is not obligated to accept any such an account 
as credible evidence of such in-service event.  The fact 
remains that in any claim for service connection, there must 
be objective evidence of an injury or disease or injury upon 
which to predicate a grant of service connection-unless a 
presumption applies.  There currently is no statutory or 
regulatory presumption of exposure to radiation, other than 
for radiation exposed veterans-to include those that have 
participated in certain enumerated radiation risk 
activities-as defined in 38 C.F.R. § 3.309(d)(3).  The 
appellant does not meet the definition of a radiation exposed 
veteran under this provision.  As such, a showing of actual 
radiation exposure is required to support the claim.  In this 
case, since there simply is no objective evidence that the 
appellant was actually exposed to radiation in service; 
hence, the threshold condition for establishing service 
connection under one of the three methods noted above are not 
met, and service connection for a bilateral foot 
disabilities, to include peripheral neuropathy and for gouty 
arthritis due to in-service radiation exposure is not 
established.  

The Board also finds that the record presents no other basis 
for a grant of service connection for a clamed bilateral foot 
disability (neuropathy) or for gouty arthritis.

In regards to the veteran's claim for service connection for 
gouty arthritis, as discussed above, the veteran's service 
medical records do not reflect any evidence that the veteran 
complained of, was treated for or was diagnosed with gout, 
arthritis or gouty arthritis in service.  Moreover, the first 
objective medical evidence of complaints and findings related 
to gouty arthritis was in January 1997, more than 40 years 
after discharge from service.   The Board notes that, even 
though arthritis is a disability for which service connection 
may be presumed pursuant to 38 C.F.R. § 3.309, it must be 
diagnosed to a compensable degree within one-year of the 
veteran's separation from service.  See 38 C.F.R. § 3.307.  
In this case, however, as gouty arthritis was first diagnosed 
many years after separation, service connection on a 
presumptive basis is not warranted.

In regards to the veteran's claim for service connection for 
bilateral foot disability, the Board notes that the veteran 
was diagnosed with a sprained foot in service; however, this 
diagnosis is not reflective of a chronic bilateral foot 
condition in service. After a little less than a week of 
complaints and treatment, there was no further evidence of 
feet problems for the remaining twelve months in service.  
Since the veteran's sprained foot appeared to have resolved 
after a few days with no evidence of recurrence in service, 
the condition is not considered chronic in service.  
Moreover, the veteran's feet were asymptomatic for more than 
40 years after separation before the first evidence of 
bilateral foot pain and gouty arthritis emerged.

Further, the Board notes that there is no persuasive medical 
evidence of a nexus between either the veteran's currently 
diagnosed bilateral foot disability or gouty arthritis and 
the veteran's active military service.  While recent 
treatment records from both VA and private physicians reflect 
a diagnosis of peripheral neuropathy affecting the feet and 
gouty arthritis, none of the post-service treatment records 
include any competent opinion addressing the matter of a 
relationship between the veteran's current bilateral foot 
condition or gouty arthritis and service.  In fact, the 
veteran's private physicians' treating the veteran that have 
addressed possible causes of his peripheral neuropathy have 
indicated that the etiology of this disorder is unknown.  
Moreover, the Board points out that the June 2001 VA examiner 
specifically addressed the question of a medical relationship 
between the veteran's current bilateral foot disabilities and 
gouty arthritis and his military service, and that evidence 
squarely militates against the claims for service connection.

The Board has considered the opinion by Dr. Weisberg that, 
since there had been no specific diagnosis as to the etiology 
of the veteran's peripheral neuropathy then based on a 
diagnosis of exclusion, the most likely diagnosis for the 
veteran is post-traumatic neuropathy secondary to his injury 
while in service.  However, the Board finds that this opinion 
does not provide probative evidence to support the claim.  In 
reaching his conclusion, it appears that Dr. Weisberg based 
his opinion upon the veteran's self-reported history of 
sustaining blunt trauma to his feet that required him to be 
placed him in a medical ward for several weeks.  Pointedly, 
this history references the veteran requiring medical 
hospitalization for several weeks upon sustaining blunt 
trauma to his feet resulting from the veteran's jump from his 
ship to an ammunition barge in 1946.  However, the service 
medical records clearly reflect that, while in November 1946, 
the veteran did in fact sustain a sprained foot, his x-ray 
reports were negative for fracture and he was released to 
active duty within a week of the incident.  There are no 
reports reflecting that the veteran was ever hospitalized for 
several weeks for a minor sprain to his foot.  Hence, the 
veteran's reported history simply is not supported 
objectively.  The Board notes that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The Board notes that the veteran and his representative have 
contended that, since the June 2001 VA examiner only saw the 
veteran on one occasion and because the veteran believed that 
the examiners' feelings or temperament towards the veteran 
was with bias and prejudice that the opinion was with 
prejudice against the veteran.  The Board disagrees.  The 
June 2001 examination reflects the examiner's familiarity 
with and discussion of the veteran's clinical history and 
present complaints, as well as a thorough personal 
examination of the veteran, with findings as to the veteran's 
current conditions and responsiveness to the question as to a 
nexus opinion.  The Board can find no basis to conclude that 
the examination and/or the findings were undermined by any 
bias or prejudice of the examiner towards the veteran or that 
the examiner made his findings on anything other than his 
examination findings and consideration of the veteran's 
documented medical history and assertions.  In other words, 
the fact that the an examiner's conclusions do not support 
the veteran's claim, without more, does not provide a basis 
for a finding that those conclusions were not objectively 
rendered.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's own assertions as well 
as his representative's contentions in connection with the 
claim on appeal.  However, as each is a layman without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter-
such as the etiology of either disability for which service 
connection is sought.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that for 
service connection for claimed bilateral foot disability 
(neuropathy) and for gouty arthritis, each to include as due 
to radiation exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as preponderance of 
the competent evidence weighs against the claims and 
therefore is not in relative equipoise, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for a claimed bilateral foot disability 
(neuropathy), to include as due to radiation exposure, is 
denied.

Service connection for gouty arthritis, to include as due to 
radiation exposure, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


